Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (the “Agreement”) made and entered into as of
this 29th day of February, 2012, by and among Carpenter Technology Corporation,
a Delaware corporation (the “Company”); HHEP-Latrobe, L.P., a Delaware limited
partnership (“Hicks”), Watermill-Toolrock Partners, L.P., a Delaware limited
partnership, Watermill-Toolrock Partners II, L.P., a Delaware limited
partnership and Watermill-Toolrock Enterprises, LLC, a Delaware limited
liability company (collectively, “Watermill” and together with Hicks, the
“Investors”).

RECITALS

WHEREAS, on June 20, 2011, the Company entered into an Agreement and Plan of
Merger (as amended, the “Merger Agreement”) with Hawke Acquisition Sub, a
Delaware corporation and wholly owned subsidiary of the Company (“Acquisition
Sub”), Latrobe Specialty Metals, Inc., a Delaware corporation (“Latrobe”) and
the stockholder representatives, pursuant to which Latrobe will be merged with
and into Acquisition Sub (the “Merger”), with Latrobe as the surviving
corporation in the Merger; and

WHEREAS, in connection with the entry into the Merger Agreement, the Company and
the Investors, each of whom is a direct or indirect stockholder of Latrobe, have
agreed to enter into this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained in this Agreement, the parties hereto, intending to be
legally bound, agree as follows:

ARTICLE I

CERTAIN DEFINITIONS

In addition to the other terms defined in this Agreement, the following terms
shall have the following meanings, applicable to both the singular and plural
forms thereof:

“Adverse Disclosure” means public disclosure of material, non-public
information, which, in the reasonable good faith judgment of the chief executive
officer or the chief financial officer of the Company, after consultation with
outside counsel to the Company: (i) would be required to be made in any
registration statement of the Company filed with, or to be filed with, the SEC
under the Securities Act or otherwise filed with the SEC by the Company so that
such registration statement would not be materially misleading or so that such
registration statement would otherwise comply with the Securities Act or
applicable law; (ii) would not be required to be made at such time but for the
filing or existence of such registration statement; and (iii) the Company has a
bona fide business purpose for not disclosing publicly.

“Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person. The term “control”
(including the terms “controlled by” and



--------------------------------------------------------------------------------

“under common control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

“Automatic Shelf Registration Statement” shall have the meaning set forth in
Rule 405 of the Securities Act.

“Business Day” means any day on which the New York Stock Exchange (“NYSE”) is
open for trading.

“Closing Date” means the date of the consummation of the Merger.

“Common Stock” means the shares of the Company’s common stock, par value $5.00
per share.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC thereunder, all as the same shall be in effect
at the relevant time.

“Holders” means any one or more Investors (or any Affiliate thereof to which
rights are assigned in accordance with Section 7.17 of this Agreement);
provided, however, that the term “Holders” shall not include any of the
foregoing that ceases to own or hold any Registrable Securities, or any
recipient of shares of Common Stock pursuant to an in-kind distribution from a
Holder.

“Person” means an individual, a partnership (general or limited), corporation,
limited liability company, joint venture, business trust, cooperative,
association or other form of business organization, whether or not regarded as a
legal entity under applicable law, a trust (inter vivos or testamentary), an
estate of a deceased, insane or incompetent person, a quasi-governmental entity,
a government or any agency, authority, political subdivision or other
instrumentality thereof, or any other entity.

“Registrable Security(ies)” means any shares of Common Stock of the Company held
by the Holders; provided that as to any particular Registrable Securities, such
securities shall cease to constitute Registrable Securities (i) when a
registration statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
disposed of thereunder; or (ii) when and to the extent such securities are
permitted to be publicly sold in a single sale transaction pursuant to Rule 144
(or any successor provision to such Rule) under the Securities Act or are
otherwise freely transferrable in a single sale transaction to the public
without further registration under the Securities Act; or (iii) when such
securities shall have ceased to be issued and outstanding.

“Registration Expenses” means all expenses incurred by the Company in effecting
any registration pursuant to this Agreement or with respect to which rights to
Piggyback Registration are exercised with respect to Registrable Securities,
including, without limitation, the following: (i) all registration,
qualification, filing and listing fees, (ii) printing expenses, (iii) fees and
disbursements of counsel for the Company, (iv) blue sky fees and expenses,
(v) expenses of the Company’s independent accountants in connection with the
registration under the Securities Act of Registrable Securities (including the
expenses of any

 

-2-



--------------------------------------------------------------------------------

regular or special reviews or audits or “comfort” letters incident to or
required by any such registration) and (vi) the reasonable fees and
disbursements of a single counsel to the Holders in connection with the Shelf
Registration as provided in Section 7.5, which counsel shall be selected by the
Holders of a majority of the Registrable Securities outstanding; provided,
however, that Registration Expenses shall not include any underwriting
discounts, selling commissions, brokerage fees and stock transfer taxes
attributable to the sale of Registrable Securities by the Holders, or the fees
and disbursements of any legal counsel and any other advisors engaged by the
Holders (except as provided in clause (vi) above and in Section 7.5.

“SEC” means the United States Securities and Exchange Commission, or such other
federal agency at the time having the principal responsibility for administering
the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC thereunder, all as the same shall be in effect at the
relevant time.

“Well-Known Seasoned Issuer” shall have the meaning set forth in Rule 405 of the
Securities Act.

ARTICLE II

SHELF REGISTRATION

Section 2.1. No later than the date that is three months after the Closing Date
(the “Rights Effective Date”) and subject to the other restrictions contained in
this Article II, the Company use its commercially reasonable efforts to prepare
and file a registration statement on Form S-3 or another appropriate form that
the Company is eligible to use and which form shall be available for the resale
of Registrable Securities held by Holders on a continuous or delayed basis in
accordance with Section 415 of the Securities Act and reasonable and customary
methods of distribution as set forth in such registration statement (the “Shelf
Registration”) and will use its commercially reasonable efforts to cause such
registration Statement to be declared effective. If the Company is a Well-Known
Seasoned Issuer at the time of filing the Shelf Registration with the SEC, such
Shelf Registration shall be designated by the Company as an Automatic Shelf
Registration Statement.

Section 2.2. Subject to Section 2.3, so long as permitted by applicable law, the
Company shall use its commercially reasonable efforts to keep the Shelf
Registration continuously effective, supplemented and amended as necessary to
ensure that it is available for resales of Registrable Securities by Holders and
to ensure that it conforms with the requirements of this Agreement, until the
Holders no longer own Registrable Securities at which time the Company shall
have the right to terminate the effectiveness of the Shelf Registration. The
Company shall use its commercially reasonable efforts to file a new Shelf
Registration pursuant to Rule 415(a)(6) to the extent the initial Shelf
Registration was an Automatic Shelf Registration Statement that is no longer
available for resales of Registrable Securities pursuant to Rule 415(a)(5).

 

-3-



--------------------------------------------------------------------------------

Section 2.3. Upon delivery to the Investor of a certificate signed by the chief
executive officer or chief financial officer of the Company stating that the
continued use of the Shelf Registration would require the Company to make an
Adverse Disclosure (the “Notice”), the Company may suspend the Investor Group’s
use of the Shelf Registration (a “Shelf Suspension”);

2.3.1. for as long as necessary to avoid the Adverse Disclosure as determined in
good faith by the chief executive officer or chief financial officer of the
Company, after consultation with the Company’s legal counsel, but in no event
longer than 30 days; and

2.3.2. for as long as necessary to avoid the Adverse Disclosure as determined in
good faith by the board, after consultation with the Company’s legal counsel, at
a properly convened meeting thereof or by unanimous written consent;

provided that during any 365-day period a Shelf Suspension may only be in effect
for an aggregate of 90 days.

Except as required by applicable law, no Investor nor any of their Affiliates
and representatives shall make any public disclosure regarding, and shall treat
as confidential, any Shelf Suspension or Notice and the Investors shall be
responsible for breaches of confidentiality by their respective Affiliates and
representatives. In the event of a Shelf Suspension, each Investor agrees that
the Holders shall suspend use of the prospectus related to the Shelf
Registration in connection with any sale or purchase of or offer to sell or
purchase Registrable Securities upon receipt of the Notice. The Company shall
promptly notify the Investors upon the termination of any Shelf Suspension and
use commercially reasonable efforts to promptly amend or supplement the Shelf
Registration following the termination of such Shelf Suspension, if necessary,
so it does not contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein in order to make the statements
therein not misleading.

Section 2.4. The Company shall have the right to defer or suspend the filing or
effectiveness of a registration statement under Article II for a reasonable
period of time not to exceed 90 days if a prior registration statement of the
Company for an underwritten, public offering by the Company of its securities
was declared effective by the SEC less than 120 days prior to the anticipated
effective date of the registration under Article II.

Section 2.5. Each Investor agrees that neither an Investor nor any Holder or
Affiliate will take, directly or indirectly any action designed to stabilize or
manipulate the price of any security of the Company, except in each case as may
be permitted by applicable law.

Section 2.6. If any of the Registrable Securities to be sold under a Shelf
Registration pursuant to this Article II are to be sold in an underwritten
offering, each of (i) the Company and (ii) the Holders of a majority of such
Registrable Securities included in such offering, may select an Underwriter or
Underwriters to manage such offering which Underwriter or Underwriters shall be
reasonably acceptable to the Holders of a majority of such Registrable
Securities included in such offering or the Company, as applicable.

Section 2.7. Persons receiving in-kind distributions of shares of Common Stock
from Investors shall be permitted to participate in an offering shall be
considered “Holders

 

-4-



--------------------------------------------------------------------------------

Indemnitees” pursuant to Section 7.4.1 solely for such purpose provided that
such Persons become a party to this Agreement or otherwise enter into reasonable
and customary agreements relating thereto.

ARTICLE III

INCIDENTAL REGISTRATION

Section 3.1. Subject to the other restrictions contained in this Article III, if
the Company proposes, other than pursuant to Article II, to register any equity
securities of the Company (collectively, “Other Securities”) for public sale
under the Securities Act (whether proposed to be offered for sale by the Company
or by any other Person) on a form and in a manner which would permit
registration of Registrable Securities for sale to the public under the
Securities Act, it will give prompt written notice (which notice shall specify
the intended method or methods of disposition) to Holders of its intention to do
so (such notice, an “Incidental Notice”), and upon the written request of
Holders delivered to the Company within five Business Days after the giving of
any such notice (which request shall specify the number of Registrable
Securities intended to be disposed of by Holders) the Company will use its
commercially reasonable efforts to effect, in connection with the registration
of the Other Securities, the registration under the Securities Act of all
Registrable Securities which the Company has been so requested to register by
the Holders (a “Piggyback Registration”); provided, however, that:

3.1.1. if, at any time after giving such written notice of its intention to
register Other Securities and prior to the effective date of the registration
statement filed in connection with such registration, the Company shall
determine for any reason not to register such Other Securities, the Company may,
at its election, give written notice of such determination to Holders, if they
requested registration, and thereupon the Company shall be relieved of its
obligation to register such Registrable Securities in connection with the
registration of such Other Securities (but not from its obligation to pay
Registration Expenses to the extent incurred in connection therewith as provided
in Section 7.5);

3.1.2. the Company will not be required to effect any registration of
Registrable Securities pursuant to this Article III if the Company shall have
been advised by the managing underwriter for the offering selected by the
Company that, in such firm’s opinion, a registration of Registrable Securities
and other securities of the Company at that time may interfere with an orderly
sale and distribution of the securities being sold in such offering or
materially and adversely affect the price of such securities, then the Company
shall include in the registration statement applicable to such Piggyback
Registration only such securities as so advised by such underwriter can be sold
without such effect (the “Maximum Piggyback Number”) as follows and in the
following priority:

(a) to the extent such public offering is the result of a registration initiated
by the Company, (i) first, the Other Securities to be registered for the
Company’s account, (ii) second, if the number of securities under clause
(i) above is less than the Maximum Piggyback Number, the Registrable Securities
requested to be registered pursuant to Article III, allocated pro rata among the
Registrable Securities which in the aggregate, when added to the

 

-5-



--------------------------------------------------------------------------------

number of securities to be registered under clause (i) above, equals the Maximum
Piggyback Number, and (iii) third, if the number of securities under clauses
(i) and (ii) above are less than the Maximum Piggyback Number, all Other
Securities requested to be included in such registration, pro rata, based on the
number of Other Securities beneficially owned by each such holder of Other
Securities which in the aggregate, when added to the number of securities to be
registered under clauses (i) and (ii) above, equals the Maximum Piggyback
Number; or

(b) to the extent such public offering is the result of a registration by any
Persons (other than the Company or the Holders) exercising a contractual right
to demand registration not included in this Agreement, (i) first, all Other
Securities owned by such Persons exercising the contractual right, pro rata,
based on the number of Other Securities beneficially owned by each such holder
of Other Securities, (i) second, if the number of securities under clause
(i) above is less than the Maximum Piggyback Number, the Registrable Securities
as to which registration has been requested pursuant to Article III, pro rata,
based on the number of Registrable Securities beneficially owned by such Holders
which in the aggregate, when added to the number of securities to be registered
under clause (i) above, equals the Maximum Piggyback Number, (iii) third,, if
the number of securities under clauses (i) and (ii) above are less than the
Maximum Piggyback Number, all Other Securities being sold by the Company which
in the aggregate, when added to the number of securities to be registered under
clauses (i) and (ii) above, equals the Maximum Piggyback Number, and
(iv) fourth, if the number of securities under clauses (i), (ii) and (iii) above
are less than the Maximum Piggyback Number, all Other Securities requested to be
included in such registration by other holders thereof (other than the Company
and the Holders), pro rata, based on the number of Other Securities beneficially
owned by each such holder of Other Securities which in the aggregate, when added
to the number of securities to be registered under clauses (i), (ii) and
(iii) above, equals the Maximum Piggyback Number;

3.1.3. the Company shall not be required to give notice of, or effect any
registration of Registrable Securities under this Article III incidental to, the
registration of any of its securities in connection with mergers,
consolidations, acquisitions, exchange offers, subscription offers, dividend
reinvestment plans or stock options or other employee benefit or compensation
plans.

Section 3.2. The Incidental Notice and the contents thereof shall be kept
confidential by the Investors and their respective Affiliates and
representatives, and the Investors shall be responsible for breaches of
confidentiality by their respective Affiliates and representatives.

Section 3.3. The Company may not commence or permit the commencement of any sale
of Other Securities for its own account or the account of another Person that is
not a Holder in a public offering to which this Article III applies unless the
Holders shall have received the Incidental Notice in respect to such public
offering and had an opportunity of five Business Days to respond to the Company
prior to the commencement of such sale of Other Securities. The Holders electing
to participate in a Piggyback Registration shall be permitted to withdraw all or
part of the Registrable Securities from a Piggyback Registration at any time at
least two Business Days prior to the effective date of the registration
statement relating to such Piggyback Registration.

 

-6-



--------------------------------------------------------------------------------

ARTICLE IV

HOLDBACKS

Section 4.1. Holders covenant and agree with the Company that Holders shall not
effect, if requested by the managing underwriters of an underwritten offering,
any public sale or distribution of equity securities of the Company, including a
sale pursuant to Rule 144 under the Securities Act (except pursuant to this
Agreement) during the 10 Business Day period prior to, and during the 60 day
period beginning on, (i) the effective date of the registration statement
relating to the underwritten offering of equity securities of the Company or
(ii) in the event of a Shelf Registration, the consummation of an underwritten
takedown, or such other period as the managing underwriter, if any, may require.

Section 4.2. The Company covenants and agrees with the Holders not to effect any
public or private sale or distribution of equity securities of the Company
(other than distributions pursuant to employee benefit plans), including a sale
pursuant to Regulation D under the Securities Act (or Section 4(2) thereof),
during the 10 Business Day period prior to, and during the 6 day period
beginning with the consummation of an underwritten takedown, or such other
period as the managing underwriter may require, except pursuant to registrations
on Form S-4, Form S-8 or any successor form for the registration of securities
issued or to be issued in connection with a merger, acquisition or employee
benefit plan.

Section 4.3. Each Investor covenants and agrees that it will comply and cause
its Affiliates and representatives to comply with the prospectus delivery
requirements of the Securities Act as applicable to it (unless an exemption
therefrom is available) in connection with sales of Registrable Securities
pursuant to a registration statement and shall sell the Registrable Securities
under a registration statement only in accordance with a method of distribution
described in such registration statement.

ARTICLE V

REGISTRATION PROCEDURES

If and whenever the Company is required by the provisions of this Agreement to
use its commercially reasonable efforts to effect or cause a registration as
provided in this Agreement and at such times as customarily occur in registered
offerings or shelf takedowns, as applicable, the Company will:

Section 5.1. Use its commercially reasonable efforts to prepare and file with
the SEC, a registration statement and use its commercially reasonable efforts to
cause such registration statement to become effective as promptly as practicable
and to remain effective under the Securities Act until the earlier of such time
as all securities covered thereby are no longer Registrable Securities;

Section 5.2. Prepare and file with the SEC such amendments, post-effective
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective for such period of time required by Section 5.1 above;

 

-7-



--------------------------------------------------------------------------------

Section 5.3. Within a reasonable time prior to the filing of any registration
statement, any prospectus, any amendment to a registration statement, amendment
or supplement to a prospectus or any free writing prospectus, provide copies of
such documents to the Holders of the Registrable Securities being sold and to
the underwriter or underwriters of an underwritten offering, if applicable, and
to underwriter’s counsel; fairly consider such reasonable changes in any such
documents prior to or after the filing thereof as Holders or the underwriter or
the underwriters may request;

Section 5.4. Within a reasonable time prior to the filing of any document which
is to be incorporated by reference into a registration statement or a
prospectus, provide copies of such document to underwriter’s counsel and counsel
for the Holders; fairly consider such reasonable changes in such document prior
to or after the filing thereof as underwriter’s counsel or counsel for the
Holders shall request; and make such of the representatives of the Company as
shall be reasonably requested by such counsel available for discussion of such
document;

Section 5.5. Use commercially reasonable efforts to comply in all material
respects with the provisions of the Securities Act with respect to the
disposition of all securities covered by such registration statement during the
period during which any such registration statement is required to be effective;

Section 5.6. Furnish to Holders and any underwriter of Registrable Securities,
(i) such number of copies (including manually executed and conformed copies) of
such registration statement and of each amendment thereof and supplement thereto
(including all annexes, appendices, schedules and exhibits), (ii) such number of
copies of the prospectus, used in connection with such registration statement
(including each preliminary prospectus, any summary prospectus and the final
prospectus), and (iii) such number of copies of other documents, in each case as
Holders or such underwriter may reasonably request;

Section 5.7. Use its commercially reasonable efforts to register or qualify all
Registrable Securities covered by such registration statement under the
securities or “blue sky” laws of states of the United States as Holders or any
underwriter shall reasonably request, and do any and all other acts and things
which may be reasonably requested by Holders or such underwriter to consummate
the offering and disposition of Registrable Securities in such jurisdictions;
provided, however, that the Company shall not be required to qualify generally
to do business as a foreign corporation or as a dealer in securities, subject
itself to taxation, or consent to general service of process in any jurisdiction
wherein it is not then so qualified or subject;

Section 5.8. Reasonably cooperate with Holders and the sole underwriter or
managing underwriter(s) of an underwritten offering of shares, if any, to
facilitate the timely preparation and delivery of certificates (or book-entry
confirmations) representing the shares to be sold and not bearing any
restrictive legends or stop orders; and enable such shares to be in such
denominations (consistent with the provisions of the governing documents
thereof) and registered in such names as the Holders or the sole underwriter or
managing underwriter of an underwritten offering of shares, if any, may
reasonably request at least five days prior to any sale of such shares;

 

-8-



--------------------------------------------------------------------------------

Section 5.9. Use, as soon as practicable after the effectiveness of the
registration statement, commercially reasonable efforts to cause the Registrable
Securities covered by such registration statement to be registered with, or
approved by, such other United States public, governmental or regulatory
authorities, if any, as may be required in connection with the disposition of
such Registrable Securities;

Section 5.10. Use its commercially reasonable efforts to list the securities
covered by such registration statement on the NYSE (or any securities exchange
on which any securities of the Company is then listed), if the listing of such
Registrable Securities are then permitted under the applicable rules of such
exchange;

Section 5.11. Make appropriate members of senior management reasonably available
to participate in meetings or conference calls with potential investors and make
presentations as is reasonably necessary and customary in secondary resale
offerings of companies of comparable size and lines of business as the Company;

Section 5.12. Furnish to Holders and any underwriter or designee thereof
(i) copies of any comment letters received from the SEC with respect to a Shelf
Registration or any documents incorporated therein and (ii) any other request by
the SEC or any state securities authority for amendments or supplements to a
Shelf Registration and prospectus or for additional information with respect to
the Shelf Registration and prospectus;

Section 5.13. Notify Holders as promptly as practicable and, if requested by
Holders, confirm such notification in writing, (i) when a prospectus or any
prospectus supplement has been filed with the SEC, and, with respect to a
registration statement or any post-effective amendment thereto, when the same
has been declared effective by the SEC, (ii) of the issuance by the SEC of any
stop order or the coming to the Company’s attention of the initiation of any
proceedings for such or a similar purpose, (iii) of the receipt by the Company
of any notification with respect to the suspension of the qualification of any
of the Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, (iv) of the occurrence of any
event which requires the making of any changes to a registration statement or
related prospectus so that such documents will not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading (and the Company shall
promptly prepare and furnish to Holders a reasonable number of copies of a
supplemented or amended prospectus such that, as thereafter delivered to the
purchasers of such Registrable Securities, such prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they are made, not misleading), and (v) of the
Company’s determination that the filing of a post-effective amendment to the
registration statement shall be necessary or appropriate. Upon the receipt of
any notice from the Company of the occurrence of any event of the kind described
in clause (iv) or (v) of this Section 5.13, Holders shall forthwith discontinue
any offer and disposition of Registrable Securities pursuant to the registration
statement covering such Registrable Securities

 

-9-



--------------------------------------------------------------------------------

until all Holders shall have received copies of a supplemented or amended
prospectus which is no longer defective and, if so directed by the Company,
shall deliver to the Company, at the Company’s expense, all copies (other than
permanent file copies) of the defective prospectus covering such Registrable
Securities which are then in the Holders’ possession. If the Company shall
provide any notice of the type referred to in the preceding sentence, the period
during which the registration statements are required to be effective as set
forth under Section 5.1 shall be extended by the number of days from and
including the date such notice is provided, to and including the date when
Holders shall have received copies of the corrected prospectus; and

Section 5.14. Enter into such agreements and take such other appropriate actions
as are customary and reasonably necessary to expedite or facilitate the
disposition of such Registrable Securities (including, underwriting agreements
in customary form, and including provisions with respect to indemnification and
contribution in customary form and consistent with the provisions relating to
indemnification and contribution contained herein), and in that regard, deliver
to the Holders such documents and certificates (or book-entry confirmations) as
may be reasonably requested by any Holder of the Registrable Securities being
sold or, as applicable, the managing underwriters, to evidence the Company’s
compliance with this Agreement including, without limitation, using its
commercially reasonable efforts to cause its independent accountants to deliver
to the Company (and to the Holders of Registrable Securities being sold in any
registration) an accountants’ comfort letter substantially similar to that in
scope delivered in an underwritten public offering and covering audited and
interim financial statements included in the registration statement or, if such
letter can not be obtained through the exercise of the Company’s commercially
reasonable efforts, cause its independent accountants to deliver to the Company
(and to the Holders of Registrable Securities being sold in any registration) a
comfort letter based on negotiated procedures providing comfort with respect to
the Company’s financial statements included or incorporated by reference in the
registration statement at the highest level permitted to be given by such
accountants under the then applicable standards of the Association of
Independent Certified Accountants with respect to such registration statement.
In addition, the Company shall furnish to the Holders of Registrable Securities
being included in any registration hereunder an opinion of counsel in substance
and scope customarily delivered to underwriters in public offerings.

ARTICLE VI

UNDERWRITING

Section 6.1. If requested by the underwriters for any underwritten offering of
Registrable Securities pursuant to a registration hereunder, the Company will
enter into and perform its obligations under an underwriting agreement with the
underwriters for such offering, such agreement to contain such representations
and warranties by the Company and such other terms and provisions as are
customarily contained in underwriting agreements with respect to secondary
distributions, including, without limitation, customary provisions relating to
indemnities and contribution and the provision of opinions of counsel and
accountants’ letters.

Section 6.2. If any registration pursuant to Article III hereof shall involve,
in whole or in part, an underwritten offering, the Company may require
Registrable Securities requested to be registered pursuant to Article III to be
included in such underwriting on the same

 

-10-



--------------------------------------------------------------------------------

terms and conditions as shall be applicable to the securities being sold through
underwriters under such registration. In such case, Holders, if requesting
registration, shall be a party to any such underwriting agreement. Such
agreement shall contain such representations and warranties by the Holders
requesting registration and such other terms and provisions as are customarily
contained in underwriting agreements with respect to secondary distributions,
including, without limitation, provisions relating to indemnities and
contribution.

Section 6.3. In any offering of Registrable Securities pursuant to a
registration hereunder, Holders shall also enter into such additional or other
agreements as may be customary in such transactions, which agreements may
contain, among other provisions, such representations and warranties as the
Company or the underwriters of such offering may reasonably request (including,
without limitation, those concerning Holders their Registrable Securities,
Holders’ intended plan of distribution and any other information supplied by it
to the Company for use in such registration statement), and customary provisions
relating to indemnities and contribution.

ARTICLE VII

MISCELLANEOUS

Section 7.1. Other Restrictions and Acknowledgements. Each Investor hereby
acknowledges the restrictions on the transfer of the shares of Common Stock as
set forth in the Merger Agreement and as of the Stockholders Agreement, dated as
of the date hereof, among the Company and each of the Investors (the
“Stockholders Agreement”), and expressly acknowledges and agrees that nothing
herein shall be deemed to permit any assignment, transfer or other disposition
of Registrable Securities in violation of the terms of the Merger Agreement or
the Stockholders Agreement.

Section 7.2. Rule 144. To the extent it shall be required to do so under the
Exchange Act, the Company shall use commercially reasonable efforts to take all
actions necessary to comply with the filing requirements described in Rule
144(c)(1) or any successor thereto so as to enable the Holders to sell
Registrable Securities without registration under the Securities Act. Upon the
written request of Holders, the Company will deliver a written statement as to
whether it has complied with the filing requirements under Rule 144(c)(1) or any
successor thereto and will cooperate in all reasonable respects with the Holders
to remove any restrictive legends or stop orders contained on any certificates
(or book-entry confirmations) so as to facilitate a sale by the Holders of such
shares under Rule 144.

Section 7.3. Preparation; Reasonable Investigation; Information.

7.3.1. In connection with the preparation and filing of each registration
statement registering Registrable Securities under the Securities Act pursuant
to this Agreement, (i) the Company will give the Holders and underwriters, if
any, and their respective counsel and accountants, drafts of such registration
statement for their review and comment prior to filing, and (ii) as a condition
precedent to including any Registrable Securities in any such registration, the
Company may require Holders to furnish the Company such information regarding
Holders and the distribution of such securities as the Company may from time to
time reasonably request in writing or as shall be required by law or the SEC in
connection with any registration.

 

-11-



--------------------------------------------------------------------------------

7.3.2. In connection with each registration and offering of Registrable
Securities to be sold by Holders, the Company will, in accordance with customary
practice, make available for inspection by representatives of the underwriters
and any counsel or accountant retained by such Holders or underwriters all
relevant financial and other records, pertinent corporate documents and
properties of the Company and cause appropriate officers, managers and employees
of the Company to supply all information reasonably requested by any such
representative, underwriter, counsel or accountant in connection with their due
diligence exercise.

Section 7.4. Indemnification and Contribution.

7.4.1. In the case of each offering of Registrable Securities made pursuant to
this Agreement, the Company shall, to the extent permitted by law, indemnify and
hold harmless Holders, their officers, directors and Affiliates, each
underwriter of Registrable Securities so offered and each Person, if any, who
controls any of the foregoing Persons within the meaning of the Securities Act
(“Holders Indemnitees”), from and against any and all claims, liabilities,
losses, damages, expenses and judgments, joint or several, to which they or any
of them may become subject, under the Securities Act arising out of or based
upon any untrue statement or alleged untrue statement of a material fact
contained in the registration statement (or in any preliminary or final
prospectus included therein) relating to the offering and sale of such
Registrable Securities, or any amendment thereof or supplement thereto, or in
any document incorporated by reference therein, or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading; provided, that the
Company shall not be liable to any Holders Indemnitee in any such case to the
extent that any such loss, claim, damage, liability or action arises out of, or
is based upon, any untrue statement or alleged untrue statement, or any
omission, if such statement or omission shall have been made in reliance upon
and in conformity with information furnished to the Company in writing by or on
behalf of Holders specifically for use in the preparation of the registration
statement (or in any preliminary or final prospectus included therein), or any
amendment thereof or supplement thereto. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of Holders
and shall survive the transfer of such securities.

7.4.2. In the case of each offering of Registrable Securities made pursuant to
this Agreement, each Holder shall, to the extent permitted by law, indemnify and
hold harmless the Company, its officers and Affiliates, and each Person, if any,
who controls any of the foregoing within the meaning of the Securities Act and
(if requested by the underwriters) each underwriter who participates in the
offering and each Person, if any, who controls any such underwriter within the
meaning of the Securities Act (the “Company Indemnitees”), from and against any
and all claims, liabilities, losses, damages, expenses and judgments, joint or
several, to which they or any of them may become subject, under the Securities
Act arising out of or based upon, any untrue statement or alleged untrue
statement of a material fact contained in the registration statement (or in any
preliminary or final prospectus included therein) relating to the offering and
sale of such Registrable Securities or any amendment thereof or supplement
thereto, or any omission or alleged omission to state therein a material fact
required to be stated therein

 

-12-



--------------------------------------------------------------------------------

or necessary to make the statements therein not misleading, but in each case
only to the extent that such untrue statement is contained in, or such fact is
omitted from, information furnished in writing to the Company by or on behalf of
Holders specifically for use in the preparation of such registration statement
(or in any preliminary or final prospectus included therein). In no event shall
the liability of any selling Holder hereunder be greater in amount than the
dollar amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities giving rise to such indemnification obligation. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Company and shall survive the transfer of such
securities.

7.4.3. In case any proceeding (including any governmental investigation) shall
be instituted involving any Person in respect of which indemnity may be sought
pursuant to this Section 7.4.3, such Person (the “indemnified party”) shall
promptly notify the Person against whom such indemnity may be sought (the
“indemnifying party”) in writing; provided that the failure of any indemnified
party to give notice as provided herein shall not relieve the indemnifying party
of its obligations provided for in this Section 7.4.3 or Section 7.4.4, except
to the extent that the indemnifying party is actually prejudiced by such failure
to give notice. In case any such proceeding shall be brought against any
indemnified party and it shall notify the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it shall wish, jointly with any other indemnifying party
similarly notified, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party and shall pay as incurred the reasonable
fees and disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified party shall have the right to retain its own counsel
at its own expense. Notwithstanding the foregoing, the indemnifying party shall
pay as incurred the fees and expenses of one specified counsel retained by the
indemnified party in the event (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel, in the written opinion of such counsel, would be
inappropriate due to actual or potential differing interests between them. It is
understood that the indemnifying party shall not, in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
reasonable fees and expenses of more than one separate firm for all such
indemnified parties. The indemnifying party shall not be liable for any
settlement of any proceeding effected without its written consent (which shall
not be unreasonably withheld, delayed or conditioned) but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party from and against any loss or
liability by reason of such settlement or judgment. No indemnifying party will
consent to entry of any judgment or enter into any settlement which (A) does not
include as an unconditional term the giving by the claimant or plaintiff, to the
indemnified party, of a release from all liability in respect of such claim or
litigation or (B) involves the imposition of equitable remedies or the
imposition of any non-financial obligations on the indemnified party.

7.4.4. If the indemnification provided for in this Section 7.4 is held by a
court of competent jurisdiction to be unavailable in respect of any losses,
claims, damages or liabilities (or actions or proceedings in respect thereof)
referred to herein, then each indemnifying party, in lieu of indemnifying such
indemnified party hereunder, shall contribute to

 

-13-



--------------------------------------------------------------------------------

the amount paid or payable by the indemnified party as a result of such losses,
claims, damages or liabilities (or actions or proceedings in respect thereof) in
proportion as is appropriate to reflect the relative fault of all parties in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities (or actions or proceedings in respect thereof),
as well as any other relevant equitable considerations. The relative fault shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The parties agree that it would not be just
and equitable if contributions pursuant to this Section 7.4.4 were determined by
pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to above in this Section 7.4.4.
Notwithstanding the provisions of this Section 7.4.4, no Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages or liabilities (or actions or proceedings in respect thereof) referred
to above shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any such action or claim. Notwithstanding the provisions of this Section 7.4.4,
no person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation and no
indemnifying party shall be required to contribute any amount in excess of the
amount by which the total price at which the securities were offered to the
public by the indemnifying party exceeds the amount of any damages which the
indemnifying party has otherwise been required to pay by reason of an untrue
statement or omission.

7.4.5. The indemnity provided for hereunder shall not inure to the benefit of
any indemnified party to the extent that such indemnified party failed to comply
with the applicable prospectus delivery requirements of the Securities Act as
then applicable to the person asserting the loss, claim, damage or liability for
which indemnity is sought.

Section 7.5. Expenses. In connection with any registration under this Agreement,
the Company shall pay all Registration Expenses. Holders shall be responsible
for all other expenses incurred in connection with such registration, including
all underwriting and placement discounts and commissions, agency and placement
fees, brokers’ commissions and transfer taxes, if any, relating to the sale or
disposition of such Holder’s Registrable Securities. The Company shall be
responsible for the reasonable fees and disbursements of a single counsel to the
Holders in connection with any registration under this Agreement, which counsel
shall be selected by the Holders of a majority of the Registrable Securities
outstanding. The Company shall not be responsible for the fees and expenses of
any additional counsel, or any of the accountants, agents, or experts retained
by any Holder in connection with the sale of Registrable Securities.

 

-14-



--------------------------------------------------------------------------------

Section 7.6. In-Kind Distributions. If a Holder seeks to effectuate an in-kind
distribution of all or part of its shares to its direct or indirect
equityholders, the Company will, subject to applicable lockups, work with such
Holder and the Company’s transfer agent to facilitate such in-kind distribution
in the manner reasonably requested by such Holder, including by providing the
recipient of such in-kind distribution with the rights contemplated by
Section 2.7.

Section 7.7. Merger or Consolidation. In the event the Company engages in a
merger or consolidation in which the shares of Common Stock are converted into
securities of another company, appropriate arrangements will be made so that the
registration rights provided under this Agreement continue to be provided to
Holders by the issuer of such securities. To the extent such new issuer, or any
other company acquired by the Company in a merger or consolidation, was bound by
registration rights obligations that would conflict with the provisions of this
Agreement, the Company will use its commercially reasonable efforts to modify
any such “inherited” registration rights obligations so as not to interfere in
any material respects with the rights provided under this Agreement.

Section 7.8. Limited Liability. Notwithstanding any other provision of this
Agreement, neither the members, general partners, limited partners or managing
directors, or any directors or officers of any members, general or limited
partner, advisory director, nor any future members, general partners, limited
partners, advisory directors, or managing directors, if any, of any Holder shall
have any personal liability for performance of any obligation of such Holder
under this Agreement in excess of the respective capital contributions of such
members, general partners, limited partners, advisory directors or managing
directors to such Holder.

Section 7.9. Notices. Except as otherwise provided below, whenever it is
provided in this Agreement that any notice, demand, request, consent, approval,
declaration or other communication shall or may be given to or served upon any
of the parties hereto, or whenever any of the parties hereto desires to provide
to or serve upon the other party any other communication with respect to this
Agreement, each such notice, demand, request, consent, approval, declaration or
other communication shall be in writing and shall be delivered in person, mailed
by registered or certified mail (return receipt requested) or sent by overnight
courier service or via facsimile transmission (which is confirmed), as follows:

If to the Investors, to the name and address set forth under the name of such
Investor;

 

If to Hicks:   

HHEP-Latrobe, L.P.

c/o Hicks Holdings LLC

100 Crescent Court, Suite 1200

Dallas, Texas 75201

Attention: Eric Neuman

Facsimile: (214) 615-2254

 

-15-



--------------------------------------------------------------------------------

With a copy to:   

Jones Day

2727 N. Harwood Street

Dallas, Texas 75201

Attention: R. Scott Cohen, Esq.

Facsimile: (214) 969-5100

If to Watermill:   

Watermill-Toolrock Partners, L.P.

c/o Watermill Ventures

One Cranberry Hill

750 Marrett Road, Suite 401

Lexington, Massachusetts 02421

Attention: Benjamin P. Procter

Facsimile: (781) 891-9712

With a copy to:   

Mintz, Levin, Cohn, Ferris, Glovsky

and Popeo, P.C.

One Financial Center

Boston, Massachusetts 02111

Attention: Daniel H. Follansbee, Esq.

Facsimile: (617) 542-2241

  

and

If to the Company:   

Carpenter Technology Corporation

P.O. Box 14662

Reading, PA 19612-4662

Attention: James Dee, General

Counsel and Secretary

With a copy to:   

Pepper Hamilton LLP

3000 Two Logan Square

Eighteenth and Arch Streets

Philadelphia, PA 19103

Attention: Barry M. Abelson

Fax: (215) 981-4750

The furnishing of any notice required hereunder may be waived in writing by the
party entitled to receive such notice. Every notice, demand, request, consent,
approval, declaration or other communication hereunder shall be deemed to have
been duly furnished or served on the party to which it is addressed, in the case
of delivery in person or by facsimile, on the date when sent, in the case of
overnight mail, on the day after it is sent and in all other cases, five
business days after it is sent. Failure or delay in delivering copies of any
notice, demand, request, consent,

 

-16-



--------------------------------------------------------------------------------

approval, declaration or other communication to the persons designated above to
receive copies shall in no way adversely affect the effectiveness of such
notice, demand, request, consent, approval, declaration or other communication.

Section 7.10. Entire Agreement; Amendment. Other than with respect to the Merger
Agreement and the Stockholders Agreement, this Agreement represents the entire
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersedes any and all prior oral and written agreements,
arrangements and understandings among the parties hereto with respect to such
subject matter. This Agreement may not be amended, altered or modified and no
provision of this Agreement may be waived or amended except by written
instrument executed by a holders of two-thirds (66 2/3%) of the Registrable
Securities and the Company.

Section 7.11. Paragraph Headings. The paragraph headings contained in this
Agreement are for general reference purposes only and shall not affect in any
manner the meaning, interpretation or construction of the terms or other
provisions of this Agreement.

Section 7.12. Applicable Law. This Agreement shall be governed by, construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts to be made, executed, delivered and performed wholly within such state
and, in any case, without regard to the conflicts of law principles of such
state.

Section 7.13. Severability. If at any time subsequent to the date hereof, any
provision of this Agreement shall be held by any court of competent jurisdiction
to be illegal, void or unenforceable, such provision shall be of no force and
effect, but the illegality or unenforceability of such provision shall have no
effect upon and shall not impair the enforceability of any other provision of
this Agreement.

Section 7.14. Equitable Remedies. The parties hereto agree that irreparable harm
would occur in the event that any of the agreements and provisions of this
Agreement were not performed fully by the parties hereto in accordance with
their specific terms or conditions or were otherwise breached, and that money
damages are an inadequate remedy for breach of this Agreement because of the
difficulty of ascertaining and quantifying the amount of damage that will be
suffered by the parties hereto in the event that this Agreement is not performed
in accordance with its terms or conditions or is otherwise breached. It is
accordingly hereby agreed that the parties hereto shall be entitled to an
injunction or injunctions to restrain, enjoin and prevent breaches of this
Agreement by the other parties and to enforce specifically the terms and
provisions hereof in any court of the United States or any state having
jurisdiction, such remedy being in addition to and not in lieu of, any other
rights and remedies to which the other parties are entitled to at law or in
equity.

Section 7.15. No Waiver. The failure of any party at any time or times to
require performance of any provision hereof shall not affect the right at a
later time to enforce the same. No waiver by any party of any condition, and no
breach of any provision, term, covenant, representation or warranty contained in
this Agreement, whether by conduct or otherwise, in any one or more instances,
shall be deemed to be construed as a further or continuing waiver of any such
condition or of the breach of any other provision, term, covenant,
representation or warranty of this Agreement.

 

-17-



--------------------------------------------------------------------------------

Section 7.16. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute but one and the same original instrument.

Section 7.17. Successors And Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Investor; provided, however, that
nothing herein shall be deemed to permit any assignment, transfer or other
disposition of Registrable Securities in violation of the terms of the Merger
Agreement or the Stockholders Agreement; and provided, further, that without the
prior written consent of the Company, an Investor may assign, transfer or
delegate any of its rights, duties and obligations hereunder to one or more of
its Affiliates who receives Registrable Securities. The Company may not assign
its rights or obligations hereunder without the prior written consent of the
other parties hereto (other than by operation of merger or consolidation and in
accordance with Section 7.7). Any transfer or assignment made other than as
provided in the first sentence of this Section 7.17 shall be null and void.

Section 7.18. Effective Date; Term. This Agreement shall be effective as of the
Closing Date, and if the Closing Date shall not occur, then this Agreement shall
be null and void ab initio. Unless earlier terminated, this Agreement shall
terminate upon the earlier to occur of (i) such time as there are no outstanding
Registrable Securities or (ii) the third anniversary of the effective date under
the Securities Act of the Shelf Registration; provided, however, that the
termination date in clause (ii) shall be extended beyond such third anniversary
by a number of days equal to the days of any Shelf Suspension(s), any deferral
or suspension under Section 2.4 and any period covered by any stop order,
injunction or other similar order or requirement of the SEC relating to the
Shelf Registration. Notwithstanding the foregoing, each Investor may at any time
provide written notice to the Company of its irrevocable election to withdraw
from all of its rights and obligations under this Agreement. In such event, from
and after the date of such notice, such Investor shall no longer be bound by any
obligations, or be entitled to any benefits, under this Agreement (other than
those that have accrued prior to such date), and from and after such time,
securities held directly or indirectly by such Investor shall no longer be
deemed to be Registrable Securities hereunder.

Section 7.19. Mutual Drafting; Interpretation. Each party hereto has
participated in the drafting of this Agreement, which each such party
acknowledges is the result of extensive negotiations between the parties. If an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties, and no presumption or burden
of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provision.

[Signature Page Follows]

 

-18-



--------------------------------------------------------------------------------

This Registration Rights Agreement has been executed and delivered as of the
date first above written.

 

Carpenter Technology Corporation By:  

/s/ K. Douglas Ralph

  Name:   K. Douglas Ralph   Title:   Senior Vice President and Chief Financial
Officer

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

HHEP-Latrobe, L.P. By:  

Hicks-Latrobe GP, L.P., its General Partner

By: Hicks-Latrobe GP, L.L.C., its General Partner

By:  

/s/ Lori K. McCutcheon

  Name:   Lori K. McCutcheon   Title:   Vice President

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Watermill-Toolrock Partners, L.P. By: Watermill-Toolrock Enterprises, LLC, its
General Partner By:  

/s/ Benjamin Procter

  Name:   Benjamin Procter   Title:   Authorized Member

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Watermill-Toolrock Partners II, L.P. By: Watermill-Toolrock Enterprises, LLC,
its General Partner By:  

/s/ Benjamin Procter

  Name:   Benjamin Procter   Title:   Authorized Member

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Watermill-Toolrock Enterprises, LLC By:  

/s/ Benjamin Procter

  Name:   Benjamin Procter   Title:   Authorized Member

 

[Signature Page to Registration Rights Agreement]